Citation Nr: 1507695	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for service-connected lumbosacral strain with arthritis.

2.  Entitlement to an increased disability rating for service-connected lumbosacral strain with arthritis.

3.  Entitlement to an increased disability rating for service-connected right shoulder biceps tendonopathy status-post tendon repair, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Following the hearing, the Veteran submitted additional evidence directly to the Board.  He also submitted contemporaneous written waivers of local consideration of this evidence; these waivers are contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

As concerns the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the RO readjudicated the claim during the appeal period as one for increase.  Moreover, at the March 2013 Board hearing, the Veteran offered testimony concerning the current severity of his lumbosacral spine symptomatology.  Accordingly, the Board has characterized the issues as stated on the title page.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

The issues of entitlement to increased disability ratings for the lumbosacral spine and right shoulder disabilities, as well as, entitlement to a TDIU are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  Upon remand, the Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a lumbosacral strain with arthritis in July 2010; a 10 percent disability rating was assigned, effective April 15, 2010.

2.  By a June 2011 rating decision, the RO increased the assigned disability rating to 20 percent, effective January 14, 2011.

3.  Following a VA examination in January 2012, the RO reduced the rating for service-connected lumbosacral spine disability to 10 percent; this reduction was effectuated in a March 2012 rating decision.

4.  From January 9, 2012, an improvement in the Veteran's lumbosacral strain with arthritis was shown.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for the service-connected lumbosacral strain with arthritis from January 9, 2012 have not been met.  38 U.S.C.A. § 1155 , 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code (DC) 5237 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2011 that provided information as to what evidence was required to substantiate an increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as, post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Restoration

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.

In the present case, the reduction was finalized in a rating decision issued in March 2012 and was effective January 9, 2012.  The Veteran's combined evaluation for compensation was not affected by the reduction.  See, e.g., the rating decision dated March 2012.  As the reduction did not result in a reduction in compensation payments due to the Veteran, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are not applicable to the current case.  See VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).

With respect to the issue of whether the reduction was factually appropriate based upon the evidence of record, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. 3.344(c).

By a June 2011 rating decision, the RO awarded an increased disability rating to 20 percent, effective January 14, 2011, for the Veteran's service-connected lumbosacral strain with arthritis.  In the March 2012 rating decision, the RO reduced the disability rating for the Veteran's service-connected lumbosacral strain with arthritis to 10 percent, effective January 9, 2012.  Consequently, the 20 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's disability rating from 20 percent to 10 percent for his service-connected lumbosacral strain with arthritis was proper.  Based on a review of the entire history of his low back disability, the evidence shows that actual improvement in the overall disability had occurred.

First, a brief historical overview reveals that, in the original July 2010 decision, the RO granted service connection for the Veteran's lumbosacral strain with arthritis and evaluated it as 10 percent disabling under Diagnostic Code 5237.  The Veteran was afforded a VA examination in June 2010, at which time he reported a history of pain in his low back.  The examiner noted no ankylosis in the spine.  The Veteran was shown to have flexion to 90 degrees with pain; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner noted that forward flexion was reduced to 80 degrees upon repetitive motion.  Based on the medical records and examination findings, the RO assigned an initial disability rating of 10 percent for the Veteran's lumbosacral strain, effective April 15, 2010.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The VA examination upon which the award of a 20 percent disability rating was based was conducted in May 2011.  At that time, the Veteran reported that he experienced stiffness, fatigue, spasms, decreased motion, and paresthesia as a result of his lumbosacral strain with arthritis.  He also experienced weakness of the spine and leg.  His pain was constant and severe, and could be exacerbated by physical activity, stress, and prolonged walking/standing.  He reported that his pain was relieved my medication.  The Veteran reported that during flare-ups, he experienced limitation of motion of the lumbosacral spine, which limited his ability to bend, walk, or stand for long periods of time due to pain.  The Veteran denied hospitalization or incapacitation as a result of his lumbosacral spine disability.  Upon inspection, the examiner observed no abnormalities in the Veteran's spine, and further described the Veteran's gait as normal.  The results of the examination demonstrated that the Veteran had forward flexion to 60 degrees with pain; extension to 30 degrees with pain; right lateral flexion to 22 degrees with pain; left lateral flexion to 20 degrees with pain; and right and left lateral rotation to 30 degrees with pain.  The examiner noted that the joint function of the spine was "not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use."  With respect to effect of the condition on the Veteran's usual occupation, the examiner addressed both the lumbosacral strain and right shoulder disabilities together and did not differentiate the impact of either disability.  Specifically, the examiner noted that the Veteran "cannot do any lifting with either shoulder, cannot hold a phone for more than five minutes in either hand, and cannot drive more than 10 miles without having to change hands on the steering wheel."  The effect of the conditions on the Veteran's daily activity is "limited to doing physical activities in short periods before having to rest.  He can do more on a good day."

Based upon the documentation of forward flexion to 60 degrees as indicated in the May 2011 VA examination report, the RO awarded a 20 percent disability rating under Diagnostic Code 5237.

In January 2012, the Veteran underwent a review VA examination of his lumbosacral spine.  At this examination, the Veteran complained of chronic low back pain.  He endorsed flare-ups of pain, but indicated that the flare-ups resulted in difficulty sleeping.  Upon physical examination, the examiner observed no abnormalities in the Veteran's spine.  The Veteran's range-of-motion measurements during flexion were shown to be 90 degrees.  The examiner noted that there was no objective evidence of painful motion upon forward flexion.   The Veteran was also shown to have extension to 30 degrees, with pain at 30 degrees; right and left lateral flexion to 30 degrees with pain; and right and left lateral rotation to 30 degrees with pain.  While the examiner observed objective evidence of pain after repetitive motion, the Veteran's range of motion was not limited during any of the exercises as a result of repetitive movement.  The neurological evaluation of the Veteran's lower extremities was also shown to be normal.  The examiner determined that the Veteran did not experience functional loss and/or functional impairment of the thoracolumbar spine.  No tenderness, guarding, or atrophy was observed.  The Veteran had normal muscle strength.  No symptoms of radiculopathy were observed.  The examiner indicated that the Veteran had no period of incapacitation as a result of his lumbosacral strain with arthritis.  As to his ability to work, the examiner noted that "[p]rolonged weight bearing increased back pain" and the Veteran was limited in his ability to lift and carry.

In comparing the May 2011 and January 2012 VA examination reports, the Board finds that the January 2012 examination demonstrates an improvement in the Veteran's lumbosacral strain with arthritis.  At the January 2012 examination, the Veteran exhibited forward flexion to 90 degrees without pain on motion.  In addition, he reported that his flare-ups resulted only in difficulty sleeping.  However, at his May 2011 VA examination, the Veteran was only able to achieve 60 degrees of forward flexion with pain.  Moreover, flare-ups of lumbosacral pain significantly limited the Veteran's ability to bend, walk, or stand for significant periods of time.

As previously discussed above, a 20 percent disability rating is available under the General Rating Formula for Diseases and Injures of the Spine for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Based on the aforementioned evidence, actual improvement in the Veteran's degree of flexion was shown, such that flexion was no longer, even under limited circumstances, limited to only 60 degrees.  In addition, the combined range of motion of the thoracolumbar spine was in excess of 120 degrees.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Accordingly, there was no longer shown any justification for the continued assignment of a 20 percent evaluation.  In making this determination, the Board finds that the evidence that the RO relied upon to reduce the Veteran's rating, as discussed above, is the most relevant evidence in determining whether the reduction was proper.
For the foregoing reasons, the Board finds that the evidence showed improvement to the 10 percent level.  The reduction in the disability rating from 20 percent to 10 percent, effective January 9, 2012, was appropriate.  To this extent, the Veteran's appeal is denied.


ORDER

The reduction of the disability rating from 20 percent to 10 percent, effective from January 9, 2012, for service-connected lumbosacral strain with arthritis was proper; the appeal of this issue is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues--entitlement to increased ratings for service-connected lumbosacral strain and right shoulder biceps tendonopathy status-post tendon repair, as well as, entitlement to a TDIU--must be remanded for further development.

With respect to the lumbosacral spine and right shoulder disabilities, the evidence demonstrates that the Veteran underwent surgeries on both his lumbosacral spine and right shoulder following the January 2012 VA examination.  To this end, the Veteran and his representative have recently asserted that the Veteran's lumbosacral spine and right shoulder symptomatology has worsened.  Id.; see also the Veteran's letter to Senator Coburn dated June 2014; & the Veteran's statement dated May 2013.  The evidence of record is therefore unclear concerning the current severity of the lumbosacral spine and right shoulder disabilities.  Thus, to ensure that the record reflects the current extent of these disabilities, examinations with findings responsive to the pertinent rating criteria are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examinations conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbosacral spine and right shoulder disabilities.

As to the TDIU claim, the Veteran testified that he receives vocational rehabilitation benefits.  See the March 2013 Board hearing transcript, pg. 14.  Currently, his vocational rehabilitation records are not associated with his claims file.  An effort should therefore be made to obtain these records.

Further, the Veteran was recently submitted evidence that he is now in receipt of disability benefits from the Social Security Administration.  These records are potentially pertinent to his TDIU claim and should be obtained for consideration in connection with the issue on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since April 2012.  All such available documents should be associated with the claims file.
2. VBA should take the appropriate steps to obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

3. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

4. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbosacral strain with arthritis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected lumbosacral strain with arthritis, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbosacral strain with arthritis.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected lumbosacral strain with arthritis, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the service-connected lumbosacral strain with arthritis upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

5. The Veteran should also be afforded a VA examination to determine the current severity of the service-connected right shoulder biceps tendonopathy status-post tendon repair.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected right shoulder biceps tendonopathy, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Report the range of motion of the right shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

(d)  Report all neurologic impairment resulting from the service-connected right shoulder disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the right extremity that is not related to the service-connected disability, the examiner should so report.

(e)  Address the impact of the service-connected right shoulder disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

6. After undertaking any other development deemed appropriate, the issues remaining on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


